DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019) (“2019 PEG”).

Regarding claim 1.
Step 1: The claims recite a method; therefore, they fall into the statutory category of processes.
Step 2A Prong 1: The claim recites, inter alia:
creating a univariate neighborhood probability map for each reference point of the dataset: mapping points of a dataset to create a probability map is mathematical manipulation. Thus, this limitation is construed to be directed to an abstract idea of mathematical operation.
determining a pairwise distance between each reference point and other points within the dataset: performing a pairwise distance between points is purely mathematical manipulation. Thus, this limitation is construed to be directed to an abstract idea of mathematical operation.
based on determined pairwise distances, computing a Hessian matrix of a quadratic programming (QP) problem: performing Hessian matrix of a quadratic programming (QP) problem is purely mathematical manipulation. Thus, this limitation is construed to be directed to an abstract idea of mathematical operation. 
performing optimization of the QP problem: performing optimization problem is finding the best solution from all feasible solutions which is considered mathematical. Please see ¶ 77 of the specification “The optimization step takes O(d2T) time and O(d2) space, where T is the number of iterations needed.” Thus, this limitation is construed to be directed to an abstract idea of mathematical operation. 
re-weighing data derived from the optimization of the QP problem:  re-weighing data is a mathematical operation. Thus, this limitation is construed to be directed to an abstract idea of mathematical operation.
performing non-linear regression on the re-weighed data: performing non-linear regression is purely mathematical manipulation. Thus, this limitation is construed to be directed to an abstract idea of mathematical operation.

Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The only limitation not treated above, “introducing a dataset and a target variable” involves the mere gathering of data, which is insignificant extra-solution activity.  See 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The first limitation treated above, “re-weighing data derived from the optimization of the QP problem” is directed to the well-understood, routine, and conventional activity of storing and retrieving information in memory.  See MPEP § 2106.05(d)(II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  The recitation of generic computer components does not provide significantly more than the judicial exception for the same reason as recited above.  As an ordered whole, the claim is directed to a mathematical to identify non-linear relationships between a set of input variables to a set of target variables.  It neither improves the functioning of a computer, transforms an article into another article, nor is applied by a particular machine.  As such, the claim is not patent eligible.

Regarding claim 2.
Step 1: The claims recite a method; therefore, they fall into the statutory category of processes.
Step 2A Prong 1: The claim recites, inter alia: 
Wherein the target variable is a continuous target variable and the dataset includes a plurality of input variables that are correlated to the continuous target variable: this limitation merely specifies mathematically relationship between variables and datasets that are correlated to the continues target, which does not alter the mathematical nature if the concept.
Step 2A Prong 2, Step 2B:  This judicial exception is not integrated into a practical application.  Mere recitation of generic computer components neither integrates the judicial exception into a practical application nor provides an inventive concept.

Regarding claim 3.
Step 1: The claims recite a method; therefore, they fall into the statutory category of processes.
Step 2A Prong 1: The claim recites, inter alia: 
wherein the optimization of the QP problem is a concave- convex optimization: this limitation merely specifies mathematically operation to optimize the QP using concave- convex, which does not alter the mathematical nature if the concept.
Step 2A Prong 2, Step 2B:  This judicial exception is not integrated into a practical application.  Mere recitation of generic computer components neither integrates the judicial exception into a practical application nor provides an inventive concept.

Regarding claim 4.
Step 1: The claims recite a method; therefore, they fall into the statutory category of processes.
Step 2A Prong 1: The claim recites, inter alia: 
Wherein the concave-convex optimization of the QP problem is performed by a majorization-minimization algorithm: this limitation merely specifies mathematically operation of optimization performed by concave- convex is also performed by majorization-minimization algorithm, which does not alter the mathematical nature if the concept.
Step 2A Prong 2, Step 2B:  This judicial exception is not integrated into a practical application.  Mere recitation of generic computer components neither integrates the judicial exception into a practical application nor provides an inventive concept.

Regarding claim 5.
Step 1: The claims recite a method; therefore, they fall into the statutory category of processes.
Step 2A Prong 1: The claim recites, inter alia: 
Wherein the non-linear regression involves Gaussian process regression or support vector regression: this limitation merely specifies mathematically operation of non-linear regression involves Gaussian process regression or support vector regression, which does not alter the mathematical nature if the concept.
Step 2A Prong 2, Step 2B:  This judicial exception is not integrated into a practical application.  Mere recitation of generic computer components neither integrates the judicial exception into a practical application nor provides an inventive concept.

Regarding claim 6.
Step 1: The claims recite a method; therefore, they fall into the statutory category of processes.
Step 2A Prong 1: The claim recites, inter alia: 
wherein re-weighing the data allows for learning an optimal non-negative scaling for each variable in the dataset: this limitation merely specifies mathematically operation of allowing optimal non-negative scaling for each variable in the dataset, which does not alter the mathematical nature if the concept.
Step 2A Prong 2, Step 2B:  This judicial exception is not integrated into a practical application. Mere recitation of generic computer components neither integrates the judicial exception into a practical application nor provides an inventive concept.

Regarding claim 7.
Step 1: The claims recite a method; therefore, they fall into the statutory category of processes.
Step 2A Prong 1: The claim recites, inter alia: 
Wherein a neighborhood structure is optimized simultaneously with a metric parameter: this limitation merely specifies mathematically operation of optimization with metric parameters, which does not alter the mathematical nature if the concept.
Step 2A Prong 2, Step 2B:  This judicial exception is not integrated into a practical application. Mere recitation of generic computer components neither integrates the judicial exception into a practical application nor provides an inventive concept.

Claim 9 recites a system to perform the method recited in claim 2. Therefore the rejection of claim 2 above applies equally here.
Claim 10 recites a system to perform the method recited in claim 3. Therefore the rejection of claim 3 above applies equally here.
Claim 11 recites a system to perform the method recited in claim 4. Therefore the rejection of claim 4 above applies equally here.
Claim 12 recites a system to perform the method recited in claim 5. Therefore the rejection of claim 5 above applies equally here.
Claim 13 recites a system to perform the method recited in claim 6. Therefore the rejection of claim 6 above applies equally here.
Claim 14 recites a system to perform the method recited in claim 7. Therefore the rejection of claim 7 above applies equally here.
Claim 15 recites a non-transitory computer-readable storage medium to perform the method recited in claim 1. Therefore the rejection of claim 1 above applies equally here.

Claim 17 recites a non-transitory computer-readable storage medium to perform the method recited in claim 4. Therefore the rejection of claim 4 above applies equally here.
Claim 18 recites a non-transitory computer-readable storage medium to perform the method recited in claim 5. Therefore the rejection of claim 5 above applies equally here.
Claim 19 recites a non-transitory computer-readable storage medium to perform the method recited in claim 6. Therefore the rejection of claim 6 above applies equally here.
Claim 20 recites a non-transitory computer-readable storage medium to perform the method recited in claim 7. Therefore the rejection of claim 7 above applies equally here.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 USC 103 as being unpatentable over Avron et al. (US 20150317282 A1) in view of Sun et al. (Majorization-Minimization Algorithms in Signal Processing, Communications, and Machine Learning).

Regarding claim 1. 
Avron teaches a computer-implemented method executed on a processor for simultaneous metric learning and variable selection in non-linear regression (see Abstract, “A system, method and computer program product for quickly and approximately solving structured regression problems.”), the method comprising: 
introducing a dataset and a target variable (see ¶ 23, “method uses certain randomized sketching and sampling transforms to drastically compress big datasets while preserving its key properties.  This allows analytics to run very fast on relatively small data sketches, but achieve the same or similar quality of output as if it were run on the entire dataset”); 
creating a univariate neighborhood probability map for each reference point of the dataset (see figures 8A-8C, shows maps of points referenced to the dataset); 
determining a pairwise distance between each reference point and other points within the dataset (see ¶ 26, “Different values of p in "lp" regression corresponds to different errors e.g., p=1 sum of distances of each data point to the curve, p=2 is the sum of the squares of the distances to the curve of each data point.”, also see figure 5 and ¶ 62, “FIG. 5 shows a first algorithm entitled Algorithm 1 (StructRegression-2) 100 for lp-2 regression (e.g., corresponding to a sum of squares of distances of each data point to the curve)”); 
based on determined pairwise distances, computing a … matrix … problem (see ¶ 63, “referred to in FIG. 6: Efficient Multiplication of T.sub.q(A) on the Right: Let A.epsilon.R.sup.n.times.d.  For any vector z, there is a deterministic algorithm to compute the matrix vector product T.sub.q(A)z in O((nnz(A)+dq)log.sup.2 q) time.”); 
performing optimization of the … problem (see ¶ 32, 
    PNG
    media_image1.png
    134
    433
    media_image1.png
    Greyscale
also see ¶ 76, “There is a convex constraint set C the only change in the above algorithms is to optimize over x'.epsilon.C.”);
re-weighing data derived from the optimization of the … problem (see ¶ 76, “There is a convex constraint set C the only change in the above algorithms is to optimize over x'.epsilon.C.”, where X’ is derived from X); and 
performing non-linear regression on the re-weighed data (see ¶ 33, “the present method provides for more accurate sketching techniques designed for nonlinear and nonparametric regression”).

Avron do not explicitly teach computing a Hessian matrix of a quadratic programming (QP). Sun teaches computing a Hessian matrix of a quadratic programming (QP) (see page 797 and end of page 806 continuing to page 807, computing hessian matrix in quadratic form).
Avron and Sun pertain to the problem of matrix computation, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Avron and Sun to compute and optimize hessian matrix in quadratic form. The motivation for doing so would be to insure objective values are non-increasing and improve computations of matrix by adding approximation of the hessian matrix (See Sun Page 797).

Regarding claim 2. 
Avron and Sun teaches the method of claim 1, 
Avron further teaches wherein the target variable is a continuous target variable and the dataset includes a plurality of input variables that are correlated to the continuous target variable (see ¶ 80, “
    PNG
    media_image2.png
    163
    766
    media_image2.png
    Greyscale
”).

Regarding claim 3. 
Avron and Sun teaches the method of claim 1, 
Avron further teaches wherein the optimization of the QP problem is a concave- convex optimization (see ¶ 76, “when there is a convex constraint set C the only change in the above algorithms is to optimize over x'.epsilon.C.”, also see Sun page 801, section C, DC Programming and Concave-Convex Procedure).

Avron and Sun pertain to the problem of matrix computation, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Avron and Sun to compute and optimize hessian matrix in quadratic form using concave- convex optimization. The motivation for doing so would be to insure objective values are non-increasing and improve computations of matrix by adding approximation of the hessian matrix (See Sun Page 797).

Regarding claim 4. 

Sun further teaches wherein the concave-convex optimization of the QP problem is performed by a majorization-minimization algorithm (see page 803, section G, teaches majorization-minimization subspace optimization).
Avron and Sun pertain to the problem of matrix computation, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Avron and Sun to compute and optimize hessian matrix in quadratic form is performed using majorization-minimization algorithm. The motivation for doing so would be to insure objective values are non-increasing and improve computations of matrix by adding approximation of the hessian matrix (See Sun Page 797).

Regarding claim 5. 
Avron and Sun teaches the method of claim 1, 
Avron further teaches wherein the non-linear regression involves Gaussian process regression or support vector regression (see ¶ 32, “Sketching matrices include Gaussian random matrices, structured random matrices which admit fast matrix multiplication via FFT-like operations, and others”).

Regarding claim 6. 
Avron and Sun teaches the method of claim 1, 
 wherein re-weighing the data allows for learning an optimal non-negative scaling for each variable in the dataset (see page 809, “The nonnegative least squares (NLS) problem is a least squares fitting problem that requires the regressor to be nonnegative”).
Avron and Sun pertain to the problem of matrix computation, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Avron and Sun to compute and optimize hessian matrix in quadratic form where non-negative scaling foe each variable is allowed. The motivation for doing so would be to insure objective values are non-increasing and improve computations of matrix by adding approximation of the hessian matrix (See Sun Page 797).
Regarding claim 7. 
Avron and Sun teaches the method of claim 1, 
Sun further teaches wherein a neighborhood structure is optimized simultaneously with a metric parameter (see page 802, “Variable Metric Splitting Method for Non-Smooth Optimization”).
Avron and Sun pertain to the problem of matrix computation, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Avron and Sun to compute and optimize hessian matrix in quadratic form using metric parameters. The motivation for doing so would be to insure objective values are non-increasing and improve computations of matrix by adding approximation of the hessian matrix (See Sun Page 797).

Avron teaches a system for simultaneous metric learning and variable selection in non-linear regression, the system (see Abstract, “A system, method and computer program product for quickly and approximately solving structured regression problems.”) comprising: a memory; and a processor in communication with the memory (see ¶ 11, “a memory; and a hardware processor device coupled to the memory”), wherein the processor is configured to: 
introduce a dataset and a target variable (see ¶ 23, “method uses certain randomized sketching and sampling transforms to drastically compress big datasets while preserving its key properties.  This allows analytics to run very fast on relatively small data sketches, but achieve the same or similar quality of output as if it were run on the entire dataset”); 
create a univariate neighborhood probability map for each reference point of the dataset (see figures 8A-8C, shows maps of points referenced to the dataset); 
determine a pairwise distance between each reference point and other points within the dataset (see ¶ 26, “Different values of p in "lp" regression corresponds to different errors e.g., p=1 sum of distances of each data point to the curve, p=2 is the sum of the squares of the distances to the curve of each data point.”, also see figure 5 and ¶ 62, “FIG. 5 shows a first algorithm entitled Algorithm 1 (StructRegression-2) 100 for lp-2 regression (e.g., corresponding to a sum of squares of distances of each data point to the curve)”); 
based on determined pairwise distances … problem (see ¶ 63, “referred to in FIG. 6: Efficient Multiplication of T.sub.q(A) on the Right: Let A.epsilon.R.sup.n.times.d.  ); 
perform optimization of the … problem (see ¶ 32, 
    PNG
    media_image1.png
    134
    433
    media_image1.png
    Greyscale
also see ¶ 76, “There is a convex constraint set C the only change in the above algorithms is to optimize over x'.epsilon.C.”); 
re-weigh data derived from the optimization of the…problem (see ¶ 76, “There is a convex constraint set C the only change in the above algorithms is to optimize over x'.epsilon.C.”, where X’ is derived from X); 
and perform non-linear regression on the re-weighed data (see ¶ 33, “the present method provides for more accurate sketching techniques designed for nonlinear and nonparametric regression”).
Avron do not explicitly teach computing a Hessian matrix of a quadratic programming (QP). Sun teaches computing a Hessian matrix of a quadratic programming (QP) (see page 797 and end of page 806 continuing to page 807, computing hessian matrix in quadratic form).
Avron and Sun pertain to the problem of matrix computation, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Avron and Sun to compute and optimize hessian matrix in quadratic form. The motivation for doing so would be to insure 
Claim 9 recites a system to perform the method recited in claim 2. Therefore the rejection of claim 2 above applies equally here.
Claim 10 recites a system to perform the method recited in claim 3. Therefore the rejection of claim 3 above applies equally here.
Claim 11 recites a system to perform the method recited in claim 4. Therefore the rejection of claim 4 above applies equally here.
Claim 12 recites a system to perform the method recited in claim 5. Therefore the rejection of claim 5 above applies equally here.
Claim 13 recites a system to perform the method recited in claim 6. Therefore the rejection of claim 6 above applies equally here.
Claim 14 recites a system to perform the method recited in claim 7. Therefore the rejection of claim 7 above applies equally here.
Regarding claim 15. 
Avron teaches a non-transitory computer-readable storage medium comprising a computer- readable program (see ¶ 12, “The computer program product includes a storage medium readable by a processing circuit and storing instructions”) for simultaneous metric learning and variable selection in non-linear regression (see Abstract, “A system, method and computer program product for quickly ), wherein the computer-readable program when executed on a computer causes the computer to perform the steps of: 
introducing a dataset and a target variable (see ¶ 23, “method uses certain randomized sketching and sampling transforms to drastically compress big datasets while preserving its key properties.  This allows analytics to run very fast on relatively small data sketches, but achieve the same or similar quality of output as if it were run on the entire dataset”); 
creating a univariate neighborhood probability map for each reference point of the dataset (see figures 8A-8C, shows maps of points referenced to the dataset); 
determining a pairwise distance between each reference point and other points within the dataset (see ¶ 26, “Different values of p in "lp" regression corresponds to different errors e.g., p=1 sum of distances of each data point to the curve, p=2 is the sum of the squares of the distances to the curve of each data point.”, also see figure 5 and ¶ 62, “FIG. 5 shows a first algorithm entitled Algorithm 1 (StructRegression-2) 100 for lp-2 regression (e.g., corresponding to a sum of squares of distances of each data point to the curve)”); 
based on determined pairwise distances, computing a … matrix … problem (see ¶ 63, “referred to in FIG. 6: Efficient Multiplication of T.sub.q(A) on the Right: Let A.epsilon.R.sup.n.times.d.  For any vector z, there is a deterministic algorithm to compute the matrix vector product T.sub.q(A)z in O((nnz(A)+dq)log.sup.2 q) time.”); 
performing optimization of the … problem (see ¶ 32, 
    PNG
    media_image1.png
    134
    433
    media_image1.png
    Greyscale
also see ¶ 76, “There is a convex constraint set C the only change in the above algorithms is to optimize over x'.epsilon.C.”); 
re-weighing data derived from the optimization of the … problem (see ¶ 76, “There is a convex constraint set C the only change in the above algorithms is to optimize over x'.epsilon.C.”, where X’ is derived from X); 
and performing non-linear regression on the re-weighed data (see ¶ 33, “the present method provides for more accurate sketching techniques designed for nonlinear and nonparametric regression”).
Avron do not explicitly teach computing a Hessian matrix of a quadratic programming (QP). Sun teaches computing a Hessian matrix of a quadratic programming (QP) (see page 797 and end of page 806 continuing to page 807, computing hessian matrix in quadratic form).
Avron and Sun pertain to the problem of matrix computation, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Avron and Sun to compute and optimize hessian matrix in quadratic form. The motivation for doing so would be to insure objective values are non-increasing and improve computations of matrix by adding approximation of the hessian matrix (See Sun Page 797).

Claim 17 recites a non-transitory computer-readable storage medium to perform the method recited in claim 4. Therefore the rejection of claim 4 above applies equally here.
Claim 18 recites a non-transitory computer-readable storage medium to perform the method recited in claim 5. Therefore the rejection of claim 5 above applies equally here.
Claim 19 recites a non-transitory computer-readable storage medium to perform the method recited in claim 6. Therefore the rejection of claim 6 above applies equally here.
Claim 20 recites a non-transitory computer-readable storage medium to perform the method recited in claim 7. Therefore the rejection of claim 7 above applies equally here.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD M KASSIM whose telephone number is (571)272-2958.  The examiner can normally be reached on mon-fri 730-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMAD KASSIM/Examiner, Art Unit 2125                                                                                                                                                                                                        
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125